                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION


 JACOB L. PRAWAT,

                      Plaintiff,

                      v.                           CAUSE NO. 3:19CV1098-PPS/MGG

 JOHN T. BOYD, et al.,

                      Defendants.


                                   OPINION AND ORDER

       Jacob L. Prawat, a prisoner without a lawyer, filed a complaint. “A document

filed pro se is to be liberally construed, and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers . . .” Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nevertheless, pursuant to 28

U.S.C. § 1915A, I must review the complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim, or seeks monetary relief against a defendant who is

immune from such relief. “In order to state a claim under [42 U.S.C.] § 1983 a plaintiff

must allege: (1) that defendants deprived him of a federal constitutional right; and (2)

that the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670

(7th Cir. 2006).

       In the complaint, Prawat alleges that nurses at the LaPorte County Jail have

refused to treat him for hepatitis C. Prawat names as defendants LaPorte County

Sheriff John Boyd, Captain Ott, and Sergeant Wilcher, and he seeks money damages. To
establish an Eighth Amendment claim for inadequate medical treatment, a prisoner

must satisfy both an objective and subjective component by showing: (1) his medical

need was objectively serious; and (2) the defendant acted with deliberate indifference to

that medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). However, “[Section] 1983

lawsuits against individuals require personal involvement in the alleged constitutional

deprivation to support a viable claim.” Palmer v. Marion Cty., 327 F.3d 588, 594 (7th Cir.

2003). Because Prawat does not explain how the named defendants were personally

involved with the refusal to treat his hepatitis C, he does not state a valid claim against

any of them.

       Though Prawat cannot proceed on this complaint, he may file an amended

complaint. See Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013). If he chooses to file an

amended complaint, he should use the court’s approved form and must put the case

number of this case on it, which is on the first page of this order. He must describe his

interactions with each individual defendant in detail, including names, dates, and

location, and must explain how each defendant was responsible for harming him.



       ACCORDINGLY:

       (1) DIRECTS the clerk to send Jacob L. Prawat a copy of the court’s form for a

Prisoner Complaint (INND Rev. 8/16);

       (2) GRANTS Jacob L. Prawat until January 6, 2020, to file an amended complaint;

and




                                             2
      (3) CAUTIONS Jacob L. Prawat that, if he does not respond by that deadline, this

case will be dismissed without further notice.

      SO ORDERED on December 9, 2019.

                                                   /s/ Philip P. Simon
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                            3
